DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
1.	Applicant’s amendment, Inventor 1.132 declaration and accompanying remarks filed 11/20/20 have been fully considered and entered. Claim 50 has been amended as requested. Applicant’s amendment to claim 50 is found sufficient to overcome the 112 4th paragraph indefinite rejection set forth in the Non-Final Action dated 8/20/20. As such, this rejection is hereby withdrawn. Applicant’s remarks are not found persuasive of patentability for reasons set forth herein below. 
Response to Arguments
2.	Applicant’s argue a lack of motivation to combine the references of Groves 5,364,679 in view of US 5,738,925 A (Chaput) on the grounds that the primary reference of Groves is directed to an apparatus having a fundamentally different design than the presently claimed apparatus. Applicants submit that the claimed apparatus is designed to prevent projectile penetration and “deflect” and “destroy” the projectile whereas the hemispherical beads in the apparatus of Groves are designed to flatten and trap a projectile. Applicants further submit that the primary reference of Groves does not teach the size of the spherical beads and the secondary reference of Chaput does not cure this deficiency. Specifically, Applicants submit that though, the secondary reference of Chaput teaches a flexible body armor comprising spheres of a size overlapping the claimed size of 5/8”, Chaput does not teach the specifically claimed size of 5/8 “.  Chaput teach that the size of the spheres ranges from .02-.70 in.  Applicants supplied a 1.132 declaration for the purpose of evidencing that only spheres of 5/8 “ prevent the penetration of projectile and thus the claimed apparatus is novel over the combination of cited prior art. These arguments are not found persuasive. 


Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 20-23,25-26,28-32,34,37,39-40,42-43,46-48,51-53 stand rejected under 35 U.S.C. 103 as being unpatentable over Groves 5,364,679 in view of US 5,738,925 A (Chaput).
Regarding claim 20, the patent issued to Groves teaches a flexible ballistic armor apparatus comprised of at least two flexible ballistic armor units (col 4, In 39-42; col 5, In 63-67; armor comprises two envelope units sewn back-to-back). Figure 1 of Groves clearly depicts the claimed at least two spherical units (reference numbers 15 and 16) as well as semi-spheres (reference numbers 42 and 53). Said semi-spheres may further comprises the claimed at least two spherical units (reference number 46). Spheres 15 and 16 can be made from glass (column 3, 55-65) and spheres 46 can be made from a fracturable material (column 7, 45-60). The Examiner is of the position that article depicted in at least figure 1 meets he claim limitations pertaining to the spherical units and fragment material.  Groves teaches wherein each spherical unit from about 3mm up to 6mm (col 6, In 63 -68; col 7, 1-6; 6 mm is equivalent to 0.236 in 
Regarding claim 21, Groves teaches the apparatus of claim 20, wherein each flexible ballistic armor unit is arranged parallel to at least one flexible ballistic armor unit (col 5, In 63-67; armor comprises two envelope units sewn back-to-back).

Regarding claim 23, Groves teaches the apparatus of claim 22, wherein the flexible ballistic units are offset by 100 percent of the radius of a spherical unit (col 4, In 21-27; Fig. 9; shows the layers being staggered so the spheres are offset by approximately 100 percent of the radius of a sphere).
Regarding claim 25, Groves teaches the apparatus of claim 20, further comprising at least one layer of a fibrous fabric (col 3, In 40-43; Kevlar cloth is an aramid fiber fabric).
Regarding claim 26, Groves teaches the apparatus of claim 25, wherein the fibrous fabric is aramid fiber (col 3, In 40-43; Kevlar cloth is an aramid fiber fabric).
Regarding claim 28, Groves teaches a method of prevent penetration of high velocity firearm, fragmentation projectiles or shrapnel projectiles (col 1, In 19-25; col 2, In 28-32) comprising providing at least two flexible ballistic armor units (col 4, In 39-42; col 5, In 63-67; armor comprises two envelope units sewn back-to-back), each armor unit comprising at least two spherical units (col 3, In 57-67; plurality of spheres), an inner envelope (col 5, In 43-48; envelope tightly confines layer of beads) and an outer envelope (col 4, In 34-45; outer flexible layers are stitched together to tightly confine beads). Figure 1 of Groves clearly depicts the claimed at least two spherical units (reference numbers 15 and 16) as well as semi-spheres (reference numbers 42 and 53). Said semi-spheres may further comprises the claimed at least two spherical units (reference number 46). Spheres 15 and 16 can be made from glass (column 3, 55-65) and spheres 46 can be made from a fracturable material (column 7, 45-60). The Examiner is of the position that article depicted in at least figure 1 meets he claim limitations pertaining to the spherical units and fragment material. , Groves teaches wherein each spherical unit from about 
Regarding claim 29, Groves teaches the method of claim 28, wherein the spherical units are encased by the inner envelope (col 5, In 43-48; envelope tightly confines layer of beads).
Regarding claim 30, Groves teaches the method of claim 28, wherein the inner envelop is encased in an outer envelope (col 4, In 34-45; outer flexible layers are stitched together to tightly confine beads; Fig. 1, 7; shows outer envelope encasing inner envelopes comprising beads).
Regarding claim 31, Groves teaches the method of claim 28, wherein the spherical units are comprised of a fragmentation material (col 12, In 59-61; Soda lime glass consists largely of tempered amorphous silica, which is disclosed in the specifications as a fragmentation material. See pg 5, para 1; "examples of fragmentation material include, L tempered amorphous silica”).
Regarding claim 32, Groves teaches the method of claim 31, wherein the material is selected from the group consisting of tempered amorphous silica (col 12, In 59-61; soda lime glass consists largely of tempered amorphous silica), ceramic glass, ceramic or amorphous silica fiber infused with a liquid metal, quartz hardened graphene wrapped in ceramic/glass, silicon carbide, carbon/carbon composites, carbon/carbon/silicon carbide composites, boron carbide, aluminum oxide, silicon carbide particulate/aluminum metal matrix composites, and combinations thereof.
Regarding claim 34, Groves teaches the method of claim 28, wherein the spherical units are arranged along a horizontal axis (col 3, In 57-67; Fig. 1,7; shows the spherical units being regularly arranged horizontally).

Regarding claim 39, Groves teaches the method of claim 28, wherein the outer envelope is comprised of at least two layers of a fibrous fabric (col 3, In 40-43; at least two sheets of Kevlar cloth).
Regarding claim 40, Groves teaches the method of claim 39, wherein the fibrous fabric is selected from the group consisting of carbon fiber, fiberglass, aramid fiber (col 3, In 40-43; Kevlar cloth is an aramid fiber fabric), ultra-high molecular weight polyethylene, liquid crystal polymers, or a combination thereof.
Regarding claim 42, Groves teaches the method of claim 28, further comprising at least one layer of a fibrous fabric (col 3, In 40-43; Kevlar cloth is an aramid fiber fabric).
Regarding claim 43, Groves teaches the method of claim 42, wherein the fibrous fabric is aramid fiber (col 3, In 40-43; Kevlar cloth is an aramid fiber fabric).
Regarding claim 46, Groves teaches the method of claim 45, wherein the body armor is comprised of a ballistic fabric (col 3, In 40-43; Kevlar cloth as a ballistic fabric is well known in the art).
Regarding claim 47, Groves teaches the method of claim 28, wherein the at least two flexible ballistic armor apparatuses are positioned within a vehicle, a vessel, an aircraft or a structure (col 3, In 28-30). 
Regarding claim 48, Groves teaches the method of claim 28, but does not specifically teach wherein the high velocity firearm, fragmentation projectiles or shrapnel projectiles impact the flexible armor unit causing the high velocity firearm, fragmentation or shrapnel projectiles to change direction 
Regarding claim 51, Groves teaches the method of claim 47, but does not specifically teach wherein the force of the high velocity firearm, fragmentation projectiles or shrapnel projectiles causes the outer envelope to contact an adjacent outer envelope dissipating kinetic energy vertically. However, the dissipation of kinetic energy from impact of a projectile by the armor from the contacting and movement of the different components and materials (see Groves, col 10, In 31-37) would have been obvious to a person of ordinary skill in the art during routine experimentation, as such an occurrence would be obvious in the function of the ballistic armor. 
Regarding claim 52, Groves teaches the method of claim 47, but does not specifically teach wherein a first flexible armor unit contacts a second armor unit dissipating kinetic energy upon impact. However the dissipation of kinetic energy from impact of a projectile by the armor from the contacting and movement of the different components and materials (see Groves, col 10, In 31-37) would have been obvious to a person of ordinary skill in the art during routine experimentation, as such an occurrence would be obvious in the function of the ballistic armor.
Regarding claim 53, Groves teaches the method of claim 51, but does not specifically teach wherein the fibrous fabric of the outer envelope absorbs kinetic energy. However, Groves teaches the fabric of the outer envelope comprising Kevlar cloth (col 3, In 38-49), which is well known and used in ballistic fabrics to absorb energy from. Kevlar fabric is well known ballistic material; It would have been 
Groves teaches the apparatus of claim 20 and the method of claim 28. 
Groves does not specifically teach wherein each spherical unit is 5/8 (.625) inch. 
Chaput evidences that it would have been obvious to a person of ordinary skill in the art to use spheres of varying size range, and specifically sphere size of 5/8 inch. Specifically, Chaput teaches a flexible body armor comprising spheres ranging in size from 0.02 to 0.70 in (see col 4, In 24-31). Such a modification would be within the skill of a worker in the art. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). Motivation to employ larger spherical beads is found in the desire to fabricate a variety of ballistic articles. 
 
5.	Claim 24 stands rejected under 35 U.S.C. 103 as being unpatentable over Groves 5,364,679 in view of US 5,738,925 A (Chaput) as applied to claim 20 above and further in view of US 2006/0065111 Al (Henry).
	The combination of Groves and Chaput is set forth above. 
Groves in view of Chaput does not specifically teach wherein the at least two flexible ballistic armor units are attached by ballistic thread. However, Groves teaches using a tough thread as a means to drawing layers together (col 5, In 43-47) and stitching or sewing envelope units back-to-back (col 5, In 43-47).

 It would have been obvious to a person of ordinary skill in the art to use a ballistic thread as the tough thread in the article of modified Groves.  Motivation to employ a ballistic thread is found in the desire to increase the ballistic protection properties. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
6.	Claims 38 and 41 stands rejected under 35 U.S.C. 103 as being unpatentable over Groves 5,364,679 in view of US 5,738,925 A (Chaput) as applied to claim 28 above and further in view of US 2014/0230638 Al (Waldrop). 
The combination of Groves and Chaput is set forth above. 
Modified Groves does not teach wherein the inner envelope is comprised of a non-ballistic fabric. Waldrop teaches a ballistic body armor (para [0002]) comprising a plurality of ceramic shapes (para [0043]; plurality of smaller ceramic tiles; para [0047], ceramic tiles having varied shape) and fabric layers (para [0053]-[0054], layer of ballistic fiber such as Kevlar; para [0057], layer of polyethylene fiber; para [0071], layer of non-ballistic material); wherein a fabric layer comprises non-ballistic material, such as denim or polyester (para [0071], layer of non-ballistic material such as denim) to hold interior layers together and make the armor more comfortable for wear and use (para [0071]). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to form the armor of modified Groves with a layer of non-ballistic fabric in the inner envelope to improve comfort and flexibility as taught by Waldrop.

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). 
The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
7.	Claim 33 stands rejected under 35 U.S.C. 103 as being unpatentable over Groves 5,364,679 in view of US 5,738,925 A (Chaput) as applied to claim 28 and further in view of US 5,361,678 Roopchand et al., (Roopchand). 
	Groves and Chaput is set forth above. 
Regarding claim 33, modified Groves does not teach wherein the spherical unit is coated with a ceramic material. Roopchand teaches a lightweight armor (col 1, In 6-8) comprising a plurality of spheres coated with ceramic material (col 2, In 3-8, 17-19, 53-55). It would have been obvious to a person of ordinary skill at the time the invention was made to form the spherical units of modified Groves with the ceramic coated spheres of Roopchand. Such a modification would naturally improve the performance and utility of the armor. 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). 

8.	Claims 27 and 44 stand rejected under 35 U.S.C. 103 as being unpatentable Groves 5,364,679 in view of US 5,738,925 A (Chaput) as applied to claim 28 and further in view of US 2011/0174145 Ogrin et al., (Ogrin). 
	Groves and Chaput is set forth above.
Regarding claims 27 and 44, modified Groves does not teach wherein the aramid fabric is coated with graphene. Ogrin teaches a durable and low weight armor apparatus (para [0002], [0009]) comprising coated ballistic fabric (para [0012]-[0013]); wherein the ballistic fabric, such as Kevlar (para [0012]), is coated with graphene on the surface of the fabric (para [0012]-[0013]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to coat the aramid fabric of modified Groves with graphene as taught by Ogrin to enhance the ballistic properties of the armor.  
9.	Claim 54 stands rejected under 35 U.S.C. 103 as being unpatentable over Groves 5,364,679 in view of US 5,738,925 A (Chaput) as applied to claim 48 and further in view of US 2008/0307953 A1 to Carberry et al. (Carberry).
Regarding claim 54, modified Groves does not specifically teach wherein the fragmentation of the spherical units lowers the kinetic energy of the projectile. Carberry teaches a ballistic armor (para [0004]) of an encapsulated ballistic structure (para [0013], [0024]) comprising a core material such as a glass or ceramic (para [0024]), and encapsulating and structural layers surrounding the core material (para [0028], [0032]; Fig. 4), and further teaches ceramic material in an armor body absorbing kinetic energy as the ceramic shatters and depletes the kinetic energy of the projectile (para [0009]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to  
10.	Claim 50  stands rejected under 35 U.S.C. 103 as being unpatentable over Groves 5,364,679 in view of US 5,738,925 A (Chaput) as applied to claim 48 and further in view of US 2008/0307953 A1 to Carberry et al. (Carberry) and further in view of  US 2012/0174747 Al to Hummel et al. (Hummel).
	Groves and Chaput is set forth above. 
Carberry teaches a ballistic armor (para [0004]) of an encapsulated ballistic structure (para [0013], [0024]) comprising a core material such as a glass or ceramic (para [0024]), and encapsulating and structural layers surrounding the core material (para [0028], [0032]; Fig. 4), and further teaches ceramic material in an armor body absorbing kinetic energy as the ceramic shatters and depletes the kinetic energy of the projectile (para [0009]). 
Hummel teaches a ballistic armor (para [0012]) consisting of a friction material to prevent penetration of a ballistic projectile (para [0012]); wherein the friction material comprises a friction modifying system, such as an abrasive material including silica, alumina, or metal carbides (para [0052]; friction modifying system can be either a lubricant or abrasive material, including metal oxides and carbides, such as alumina and silica). 
Based on the combined teachings of cited prior art, a person of ordinary skill in the art at the time of the invention would recognize the fragmenting of the glass or ceramic spheres would form an abrasive material to further prevent penetration of a projectile. 
Regarding claim 50, modified Groves, Carberry, and Hummel teach the method of claim 28 and 48, modified Groves further teaches wherein the force of the high velocity firearm, fragmentation projectiles or shrapnel projectiles causes the spherical units to strikes adjacent spherical units transferring kinetic energy (claim 1-2; teaches impact of bullet causing beads to rotate and vibrate to encounter repeated impacts with each other to dissipate bullet energy).

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789